The plaintiff in error, hereinafter called defendant, was convicted on a charge of having the possession of intoxicating liquor, and his punishment fixed at a fine of $225 and imprisonment in the county jail for a term of 40 days.
The record discloses that at the time charged certain officers, having information that intoxicating liquor was to be delivered, were following the car of one Bob Wingfield. He drove the car to a place near where defendant was seated in a car and stopped, and was engaged in a conversation with him when the officers came up. A five-gallon jug of whisky was found about four steps from defendant's car. Prior to that time Wingfield was seen talking to defendant in the town of Cushing, after which defendant was seen to drive away, and Wingfield later drove to where defendant was in his car as stated. These and other circumstances not detailed were sufficient to lead the jury to reasonably and logically find defendant guilty. No fundamental or jurisdictional error is apparent.
The case is affirmed. *Page 354